Title: To James Madison from William Irvine, 15 November 1789
From: Irvine, William
To: Madison, James


Dear Sir
New York 15th Novr. 1789
Your favor from Fredericksburgh, covering a letter for Mr. Jefferson came to hand & I will either deliver it or leave it in the office of foreign affairs, in case of absence, which may probably happen, as I am informed the County in which I live have elected me for the State Convention, which is to meet at Philadelphia on tuesday week.
The inclosed was sent to me yesterday from the office of foreign affairs, with a request to forward it, as they did not know where to direct to you. There is no account of Mr. Jefferson unless your letter contains it—nor news of any kind here, except the Presidents return in good health. The absence of Congress makes a surprising alteration in the face of affairs, Men & Women, at New york, it can be observed even in the streets—no wonder they do not like to let them go. I am Dr Sir Yours Sincerely
Wm: Irvine
